Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-18-00315-CV

                                           IN RE Juan FERDIN

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Irene Rios, Justice

Delivered and Filed: August 22, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 15, 2018, relator filed a petition for writ of mandamus and a motion for an

emergency stay of the underlying proceedings pending resolution of this mandamus proceeding.

After we granted the stay, the real party in interest filed a response. After considering the petition

and response, this court concludes relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 16-03-0246-CVA, styled Juan Ferdin v. Salinas Construction Technologies,
Ltd., pending in the 218th Judicial District Court, Atascosa County, Texas, the Honorable Dick Alcala presiding.